Citation Nr: 0418647	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  98-18 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right ankle disorder, 
to include as secondary to the veteran's service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1992.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In a September 1999 decision, the Board denied 
entitlement to service connection for a right ankle disorder 
on both direct and secondary bases.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an April 2001 order, the Court vacated and 
remanded the Board's decision for further development.

In a May 2002 decision, the Board again denied service 
connection for a right ankle disorder. A January 2003 Court 
order vacated and remanded the Board's May 2002 decision for 
further development finding that the veteran was provided 
inadequate notice under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (VCAA).  Accordingly, in September 2003 the Board again 
remanded the case for further development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you of the 
further action that is required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), the obligations of VA with respect to the 
duty to assist and to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits are defined.  To implement this law, VA promulgated 
regulations codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  This body of laws is known 
generally as the Veterans Claims Assistance Act (VCAA).  As 
noted above, pursuant to January 2003 Court order, the Board 
in September 2003 remanded the case for the veteran to be 
afforded more complete notice and development as related to 
the VCAA.  While the February 2004 letter provided the 
veteran with greater detail of the notice and assistance to 
be provided pursuant to the VCAA, the RO did not specifically 
address who is responsible for securing evidence linking the 
appellant's right ankle disorder to his service connected 
disorders.  As such, the 2004 letter does not comply with the 
provisions of 38 U.S.C.A. § 5103(a) (West 2002).  Gamble v. 
Principi, No. 02-2348 (U.S. Vet. App. May 18, 2004).  
Moreover, full VCAA notice must be provided even though the 
appellant reports that he has no additional evidence to 
present.  Patranella v. Principi, No. 00-2456 (U.S. Vet. App. 
May 20, 2004).

Additionally, in light of a recent Court decision, any VCAA 
notice was not issued to the veteran in the correct 
chronological sequence with notice issued prior to initial RO 
adjudication in February 1998.  38 U.S.C.A. §§ 5100, 5103(a).  
Notwithstanding the fact that the VCAA was not law until 
after the rating decision at issue, a recent Court decision 
holds that additional development is necessary to address 
whether the appellant was prejudiced by VA's failure to 
follow the VCAA development sequence outlined in the law.  In 
so doing, the question of nonprejudicial error under 38 
U.S.C.A. § 7261(b) should be discussed.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Accordingly, the following additional development is 
warranted:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  Specifically, the RO must 
notify the veteran which party is 
responsible for securing nexus 
evidence linking a right ankle 
disorder to service connected 
disorders.  The RO must also explain 
governing law regarding the claim on 
appeal.  The RO should inform the 
veteran that VA will make efforts to 
obtain any additional as-yet-
unobtained relevant governmental 
evidence, such as VA medical records, 
or records from other government 
agencies, and private medical 
records, if he identifies such 
records and the custodians thereof.  
The RO must notify the veteran of 
evidence he identified that could not 
be obtained so that he may attempt to 
obtain the evidence himself.  The RO 
must also notify the veteran that he 
should submit all evidence in his 
possession in furtherance of his 
claim.  

2.  The RO should make a specific 
determination whether it was 
prejudicial error for VA not to have 
notified the claimant of 
applicability of the provisions of 
the VCAA prior to initial February 
1998 RO adjudication of the appealed 
claim.  38 U.S.C.A. §§ 5100, 5103(a); 
38 C.F.R. § 3.159.  

3.  Thereafter, and following any 
other appropriate development, the RO 
must readjudicate the remanded claim.  
If the determination remains adverse, 
and if additional evidence is 
received, the RO must provide the 
veteran and his representative with a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The RO should afford the 
veteran and his representative the 
applicable time to respond.  The RO 
must afford particular care and 
attention to ensuring that VA has 
provided the veteran complete notice 
of what VA will do and what he must 
do in support of his claim.  
Quartuccio.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




